                                                                                      Case 2:20-cv-00799-JAD-VCF Document 35 Filed 07/14/20 Page 1 of 3



                                                                                  1   Patrick J. Reilly, Esq.
                                                                                      Nevada Bar No. 6103
                                                                                  2   Connor H. Shea, Esq.
                                                                                      Nevada Bar No. 14616
                                                                                  3   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                      100 North City Parkway
                                                                                  4   Suite 1600
                                                                                      Las Vegas, NV 89106-4614
                                                                                  5   Telephone: 702.382.2101
                                                                                      Facsimile: 702.382.8135
                                                                                  6   preilly@bhfs.com
                                                                                      cshea@bhfs.com
                                                                                  7
                                                                                      Attorneys for Charles C. Brennan
                                                                                  8    and Mary Brennan
                                                                                  9
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10                            UNITED STATES DISTRICT COURT
                                                                                 11                                     DISTRICT OF NEVADA
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12
                                                      702.382.2101




                                                                                 13   CHARLES C. BRENNAN, an individual;                 Case No.: 2:20-cv-00799-JAD-VCF
                                                                                      and MARY BRENNAN, an individual,
                                                                                 14
                                                                                                     Plaintiffs,
                                                                                 15
                                                                                      v.
                                                                                 16                                                      STIPULATION AND ORDER TO EXTEND
                                                                                      CADWELL SANFORD DEIBERT &                          TIME TO FILE: (I) OPPOSITION; AND
                                                                                 17   GARRY LLP, a South Dakota limited-                 (II) REPLY TO DEFENDANT CADWELL
                                                                                      liability partnership; CUP O’DIRT LLC, a           SANFORD DEIBERT AND GARRY, LLP’S
                                                                                 18   South Dakota limited-liability company;            MOTION TO STAY DISCOVERY (ECF 31)
                                                                                      DOES I through X, inclusive; and ROE
                                                                                 19   ENTITIES I through X, inclusive,                   (FIRST REQUEST)

                                                                                 20                  Defendants.

                                                                                 21

                                                                                 22                                              STIPULATION

                                                                                 23          Charles C. Brennan and Mary Brennan (collectively referred to herein as the “Plaintiffs”),

                                                                                 24   Defendant Cadwell Sanford Deibert & Garry LLP (“Defendant Cadwell”), and Defendant Cup

                                                                                 25   O’Dirt LLC (“Defendant COD”) by and though their respective counsel of record, hereby stipulate

                                                                                 26   and agree to extend the deadline for Plaintiffs to file an opposition brief to Defendant Cadwell’s

                                                                                 27   Motion to Stay Discovery (the “Motion”) (ECF 31) as well Defendant Cadwell’s deadline to file a

                                                                                 28   reply brief to the Plaintiffs’ opposition, as follows:
                                                                                                                                         1
                                                                                      Case 2:20-cv-00799-JAD-VCF Document 35 Filed 07/14/20 Page 2 of 3



                                                                                  1          WHEREAS, on June 30, 2020, Defendant Cadwell filed the Motion (ECF 31);
                                                                                  2          WHEREAS, on June 30, 2020, Defendant COD filed a joinder to the Motion (ECF 32);
                                                                                  3          WHEREAS, the deadline for the Plaintiffs to file an opposition brief to the Motion is
                                                                                  4   currently set for July 14, 2020;
                                                                                  5          WHEREAS, the deadline for Defendant Cadwell to file a reply to the Plaintiffs’
                                                                                  6   opposition is currently set for July 21;
                                                                                  7          WHEREAS, the undersigned parties desire to extend the deadline for: (i) the Plaintiffs to
                                                                                  8   file an opposition to the Motion; and (ii) Defendant Cadwell’s concomitant deadline to file a reply
                                                                                  9   to the Plaintiffs’ opposition, by a period of one week, respectively, as counsel for the Plaintiffs
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   require additional time due to deadlines in other cases and time for the clients to review and
                                                                                 11   approve the reply;
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12          WHEREAS, this is the parties’ first request for extension of these deadlines and the
                                                      702.382.2101




                                                                                 13   request is not made in bad faith or to delay these proceedings unnecessarily.
                                                                                 14          NOW, THEREFORE, the parties hereby stipulate and agree to the following and seek
                                                                                 15   Court approval of the same:
                                                                                 16          IT IS HEREBY STIPULATED AND AGREED that the Plaintiffs shall file their
                                                                                 17   oppositions to the Motion on or before July 21, 2020;
                                                                                 18          IT IS HEREBY STIPULATED AND AGREED that Defendant Cadwell shall file its
                                                                                 19   reply to the Plaintiffs’ opposition to the Motion on or before July 28, 2020.
                                                                                 20   Dated this 14th day of July, 2020.                   Dated this 14th day of July, 2020.
                                                                                 21
                                                                                      /s/ Patrick J. Reilly                                /s/ Sheri M. Thome
                                                                                 22   Patrick J. Reilly, Esq.                              Sheri M. Thome, Esq.
                                                                                      Connor H. Shea, Esq.                                 Nevada Bar No. 008657
                                                                                 23   BROWNSTEIN HYATT FARBER                              WILSON, ELSER, MOSKOWITZ,
                                                                                      SCHRECK, LLP                                         EDELMAN & DICKER LLP
                                                                                 24   100 North City Parkway, Suite 1600                   6689 Las Vegas Blvd. South, Suite 200
                                                                                      Las Vegas, NV 89106-4614                             Las Vegas, NV 89119
                                                                                 25   Telephone: 702.382.2101                              Telephone: 702.727.1400
                                                                                      Facsimile: 702.382.8135                              Facsimile: 702.727.1401
                                                                                 26   preilly@bhfs.com                                     EmailBrenna: Sheri.Thome@wilsonelser.com
                                                                                      cshea@bhfs.com
                                                                                 27                                                        Attorneys for Defendant
                                                                                      Attorneys for Charles C. Brennan                     Cadwell Sanford Deibert & Garry LLP
                                                                                 28    and Mary Brennan
                                                                                                                                       2
                                                                                      Case 2:20-cv-00799-JAD-VCF Document 35 Filed 07/14/20 Page 3 of 3



                                                                                  1   Dated this 14th day of July, 2020.
                                                                                  2   /s/ Mark J. Connot
                                                                                      Mark J. Connot, Esq.
                                                                                  3   Nevada Bar No. 10010
                                                                                      FOX ROTHSCHILD LLP
                                                                                  4   1980 Festival Plaza Drive, #700
                                                                                      Las Vegas, Nevada 89135
                                                                                  5   (702) 262-6899 tel
                                                                                      (702) 597-5503 fax
                                                                                  6   mconnot@foxrothschild.com
                                                                                  7   Attorneys for Defendant Cup O’Dirt LLC
                                                                                  8

                                                                                  9
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10                                            ORDER
                                                                                 11
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12                                            IT IS SO ORDERED:
                                                      702.382.2101




                                                                                 13
                                                                                                                               _______________________________________
                                                                                 14                                            UNITED STATES MAGISTRATE JUDGE
                                                                                 15
                                                                                                                                       7-14-2020
                                                                                                                               DATED: _________________
                                                                                 16

                                                                                 17

                                                                                 18

                                                                                 19

                                                                                 20

                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27
                                                                                 28
                                                                                                                                 3
